
	

115 HR 4924 : Congressional Accountability Act of 1995 Reform Act
U.S. House of Representatives
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4924
		IN THE SENATE OF THE UNITED STATES
		February 7, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Congressional Accountability Act of 1995 to reform the procedures provided under such
			 Act for the initiation, investigation, and resolution of claims alleging
			 that employing offices of the legislative branch have violated the rights
			 and protections provided to their employees under such Act, including
			 protections against sexual harassment, and for other purposes.
	
	
		1.Short title; references in Act; table of contents
 (a)Short titleThis Act may be cited as the Congressional Accountability Act of 1995 Reform Act. (b)References in ActExcept as otherwise expressly provided, whenever in this Act an amendment is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.).
 (c)Table of contentsThe table of contents of this Act is as follows:  Sec. 1. Short title; references in Act; table of contents. Title I—Reform of Dispute Resolution Procedures Subtitle A—Reform of Procedures for Initiation, Investigation, and Resolution of Claims Sec. 101. Description of procedures available for consideration of alleged violations. Sec. 102. Reform of process for initiation of procedures. Sec. 103. Investigation of claims by General Counsel. Sec. 104. Availability of mediation during investigations. Subtitle B—Other Reforms Sec. 111. Requiring Members of Congress to reimburse Treasury for amounts paid as settlements and awards in cases of acts committed personally by Members. Sec. 112. Automatic referral to congressional ethics committees of disposition of certain claims alleging violations of Congressional Accountability Act of 1995 involving Members of Congress and senior staff. Sec. 113. Availability of remote work assignment or paid leave of absence during pendency of procedures. Sec. 114. Modification of rules on confidentiality of proceedings. Sec. 115. Reimbursement by other employing offices of legislative branch of payments of certain awards and settlements. Title II—Improving Operations of Office of Compliance Sec. 201. Reports on claims, awards, and settlements. Sec. 202. Workplace climate surveys of employing offices. Sec. 203. Record retention. Sec. 204. GAO study of management practices. Sec. 205. GAO audit of cybersecurity. Title III—Miscellaneous Reforms Sec. 301. Extension to unpaid staff of rights and protections against employment discrimination. Sec. 302. Coverage of employees of Library of Congress. Sec. 303. Clarification of coverage of employees of Helsinki and China Commissions. Sec. 304. Training and education programs of other employing offices. Sec. 305. Renaming Office of Compliance as Office of Congressional Workplace Rights. Title IV—Effective Date Sec. 401. Effective date.  IReform of Dispute Resolution Procedures AReform of Procedures for Initiation, Investigation, and Resolution of Claims 101.Description of procedures available for consideration of alleged violations (a)Procedures describedSection 401 (2 U.S.C. 1401) is amended to read as follows:
						
							401.Procedure for consideration of alleged violations
 (a)Filing and investigation of claimsExcept as otherwise provided, the procedure for consideration of an alleged violation of part A of title II consists of—
 (1)the filing of a claim by the covered employee alleging the violation, as provided in section 402; (2)an investigation of the claim, to be conducted by the General Counsel as provided in section 403; and
 (3)a formal hearing as provided in section 405, subject to Board review as provided in section 406, and judicial review in the United States Court of Appeals for the Federal Circuit as provided in section 407, but only if, pursuant to an investigation conducted by the General Counsel as provided in section 403, the General Counsel finds either—
 (A)that there is reasonable cause to believe that the employing office involved committed a violation of part A of title II as alleged in the covered employee’s claim; or
 (B)that the General Counsel cannot determine whether or not there is reasonable cause to believe that the employing office committed a violation of part A of title II as alleged in the covered employee’s claim.
										(b)Right of employee To file civil action
 (1)Civil actionA covered employee who files a claim as provided in section 402 may, during the period described in paragraph (3), file a civil action in a District Court of the United States with respect to the alleged violation involved, as provided in section 408.
 (2)Effect of filing civil actionNotwithstanding paragraph (2) or paragraph (3) of subsection (a), if the covered employee files such a civil action—
 (A)the investigation of the claim by the General Counsel as provided in section 403, or any subsequent formal hearing as provided in section 405, shall terminate upon the filing of the action by the covered employee; and
 (B)the procedure for consideration of the alleged violation shall not include any further investigation of the claim by the General Counsel as provided in section 403 or any subsequent formal hearing as provided in section 405.
 (3)Period for filing civil actionThe period described in this paragraph with respect to a claim is the 45-day period which begins on the date the covered employee files the claim under section 402.
									(4)Special rule for employees receiving finding of no reasonable cause under investigation by General
 CounselNotwithstanding paragraph (3), if a covered employee receives a written notice from the General Counsel under section 403(c)(3) that the employee has the right to file a civil action with respect to the claim in accordance with section 408, the covered employee may file the civil action not later than 90 days after receiving such written notice.
 (c)Special rule for Architect of the Capitol and Capitol PoliceIn the case of an employee of the Office of the Architect of the Capitol or of the Capitol Police, the Office, after receiving a claim filed under section 402, may recommend that the employee use the grievance procedures of the Architect of the Capitol or the Capitol Police for resolution of the employee’s grievance for a specific period of time.
 (d)Rights of parties To retain private counselNothing in this title may be construed to limit the authority of any individual, including a covered employee, the head of an employing office, or an individual who is alleged to have personally committed an act which consists of a violation of part A of title II to retain counsel to protect the interests of the individual at any point during any of the procedures provided under this title for the consideration of an alleged violation of part A of title II, including as provided under section 415(d)(7) with respect to Members of the House of Representatives and Senators.
 (e)Standards for counsel providing representationAny counsel who represents a party in any of the procedures provided under this title shall have an obligation to ensure that, to the best of the counsel’s knowledge, information, and belief, as formed after an inquiry which is reasonable under the circumstances, each of the following is correct:
 (1)No pleading, written motion, or other paper is presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of resolution of the matter.
 (2)The claims, defenses, and other legal contentions the counsel advocates are warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law or for establishing new law.
 (3)The factual contentions have evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable opportunity for further investigation or discovery.
 (4)The denials of factual contentions are warranted on the evidence or, if specifically so identified, are reasonably based on belief or a lack of information..
 (b)Conforming amendment relating to civil actionSection 408 (2 U.S.C. 1408) is amended— (1)by striking section 404 and inserting section 401;
 (2)by striking who has completed counseling under section 402 and mediation under section 403; and (3)by striking the second sentence.
 (c)Other conforming amendmentsTitle IV is amended— (1)by striking section 404 (2 U.S.C. 1404); and
 (2)by redesignating section 403 (2 U.S.C. 1403) as section 404. (d)Clerical amendmentsThe table of contents is amended—
 (1)by striking the item relating to section 404; and (2)by redesignating the item relating to section 403 as relating to section 404.
						102.Reform of process for initiation of procedures
 (a)Initiation of proceduresSection 402 (2 U.S.C. 1402) is amended to read as follows:  402.Initiation of procedures (a)Intake of claim by OfficeTo commence a proceeding under this title, a covered employee alleging a violation of law made applicable under part A of title II shall file a claim with the Office. The claim shall be made in writing under oath or affirmation, and shall be in such form as the Office requires.
								(b)Initial processing of claim
 (1)Intake and recording; notification to employing officeUpon the filing of a claim by a covered employee under subsection (a), the Office shall take such steps as may be necessary for the initial intake and recording of the claim, including providing the employee with all relevant information with respect to the rights of the employee under this title, and shall notify the head of the employing office of the claim.
									(2)Special notification requirements for claims based on acts committed personally by Members of
			 Congress
 (A)In generalIn the case of a claim alleging a violation described in subparagraph (B) which consists of an act committed personally by an individual who, at the time of committing the act, was a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, upon the filing of the claim under subsection (a), the Office shall notify such individual of the claim, the possibility that the individual may be required to reimburse the account described in section 415(a) for the amount of any award or settlement in connection with the claim, and the right of the individual under section 415(d)(7) to intervene in any mediation, hearing, or civil action under this title with respect to the claim.
 (B)Violations describedA violation described in this subparagraph is— (i)a violation of section 201(a); or
 (ii)a violation of section 207 which consists of intimidating, taking reprisal against, or otherwise discriminating against any covered employee because the covered employee has opposed any practice made unlawful by section 201(a).
											(c)Use of electronic reporting and tracking system
 (1)Establishment and operation of systemThe Office shall establish and operate an electronic reporting system through which a covered employee may initiate a proceeding under this title, and which will keep an electronic record of the date and time at which the proceeding is initiated and will track all subsequent actions or proceedings occurring with respect to the proceeding under this title.
 (2)Accessibility to all partiesThe system shall be accessible to all parties to such actions or proceedings, but only until the completion of such actions or proceedings.
 (3)Assessment of effectiveness of proceduresThe Office shall use the information contained in the system to make regular assessments of the effectiveness of the procedures under this title in providing for the timely resolution of claims, and shall submit semi-annual reports on such assessments each year to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.
 (d)DeadlineA covered employee may not file a claim under this section with respect to an allegation of a violation of law after the expiration of the 180-day period which begins on the date of the alleged violation.
 (e)No effect on ability of covered employee To seek information from Office or pursue reliefNothing in this section may be construed to limit the ability of a covered employee— (1)to contact the Office or any other appropriate office prior to filing a claim under this section to seek information regarding the employee’s rights under this Act and the procedures available under this title;
 (2)in the case of a covered employee of an employing office of the House of Representatives or Senate, to refer information regarding an alleged violation of part A of title II to the Committee on Ethics of the House of Representatives or the Select Committee on Ethics of the Senate (as the case may be); or
 (3)to file a civil action in accordance with section 401(b).. (b)Clerical amendmentThe table of contents is amended by amending the item relating to section 402 to read as follows:
						
							
								Sec. 402. Initiation of procedures..
					103.Investigation of claims by General Counsel
 (a)Investigations describedTitle IV (2 U.S.C. 1401 et seq.), as amended by section 101(b), is further amended by inserting after section 402 the following new section:
						
							403.Investigation of claims
 (a)InvestigationUpon the completion of the initial processing of a claim under section 402(b), the General Counsel shall conduct an investigation of the claim involved.
 (b)SubpoenasTo carry out an investigation under this section, the General Counsel may issue subpoenas in the same manner, and subject to the same terms and conditions, as a hearing officer may issue subpoenas to carry out discovery with respect to a hearing under section 405, except that the General Counsel may issue such a subpoena on the General Counsel’s own initiative, without regard to whether or not a party requests that the General Counsel issue the subpoena. It is the sense of Congress that the General Counsel should issue subpoenas under this subsection only to the extent that other methods of obtaining information with respect to an investigation are insufficient to enable the General Counsel to conclude the investigation within the deadline described in subsection (e).
								(c)Report; findings
 (1)ReportUpon concluding an investigation of a claim under this section, the General Counsel shall transmit a written report on the results of the investigation to the covered employee and the employing office involved.
 (2)Inclusion of findingsThe General Counsel shall include in the report transmitted under paragraph (1) one of the following findings:
 (A)A finding that there is reasonable cause to believe that the employing office committed a violation of part A of title II, as alleged in the covered employee’s claim.
 (B)A finding that there is no reasonable cause to believe that the employing office committed a violation of part A of title II, as alleged in the covered employee’s claim.
 (C)A finding that the General Counsel cannot determine whether or not there is reasonable cause to believe that the employing office committed a violation of part A of title II, as alleged in the covered employee’s claim.
 (3)Notice of right to file civil actionIf the General Counsel transmits a finding under subparagraph (B) of paragraph (2), the General Counsel shall also transmit to the covered employee a written notice that the employee has the right to file a civil action with respect to the claim under section 408.
 (4)Transmission to Executive DirectorIf the General Counsel transmits a finding under subparagraph (A) or subparagraph (C) of paragraph (2), the General Counsel shall also transmit the report to the Executive Director.
									(5)Transmission of report on investigation of certain claims to Congressional ethics committees
 (A)In generalIn the case of a report furnished by the General Counsel under paragraph (1) on the results of an investigation of a claim alleging a violation described in subparagraph (B) which consists of an act committed personally by a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, the General Counsel shall transmit the report to—
 (i)the Committee on Ethics of the House of Representatives, in the case of a Member of the House (including a Delegate or Resident Commissioner to the Congress); or
 (ii)the Select Committee on Ethics of the Senate, in the case of a Senator. (B)Violations describedA violation described in this subparagraph is—
 (i)a violation of section 201(a); or (ii)a violation of section 207 which consists of intimidating, taking reprisal against, or otherwise discriminating against any covered employee because the covered employee has opposed any practice made unlawful by section 201(a).
 (d)Recommendation of mediationAt any time during the investigation of a claim under this section, the General Counsel may make a recommendation that the covered employee and the employing office pursue mediation under section 404 with respect to the claim.
 (e)Deadline for concluding investigationThe General Counsel shall conclude the investigation of a claim under this subsection, and transmit the report on the results of the investigation, not later than 90 days after the claim is filed under section 402, except that the General Counsel may (upon notice to the parties to the investigation) use an additional period of not to exceed 30 days to conclude the investigation..
 (b)Conforming amendments relating to hearings conducted by Office of ComplianceSection 405 (2 U.S.C. 1405) is amended as follows: (1)In the heading, by striking Complaint and.
 (2)By amending subsection (a) to read as follows:  (a)Requirement for Office To conduct hearings (1)Hearing required upon certain findings by General Counsel (A)In generalIf the General Counsel transmits to the Executive Director a report on the investigation of a claim under section 403 which includes a finding described in subparagraph (B), the Office shall conduct a hearing to consider the claim and render a decision.
 (B)Findings describedA finding described in this subparagraph is— (i)a finding under section 403(c)(2)(A) that there is reasonable cause to believe that an employing office committed a violation of part A of title II, as alleged in a claim filed by a covered employee; or
 (ii)a finding under section 403(c)(2)(C) that the General Counsel cannot determine whether or not there is reasonable cause to believe that the employing office committed a violation of part A of title II, as alleged in the covered employee’s claim..
 (3)In subsection (c)(1), by striking complaint and inserting claim. (4)In subsection (d) in the matter preceding paragraph (1), by striking complaint and inserting claim.
 (5)In subsection (d)(2), by striking no later than 60 days after filing of the complaint and inserting no later than 60 days after the Executive Director receives the General Counsel’s report on the investigation of the claim.
 (6)In subsection (g), by striking complaint and inserting claim. (c)Other conforming amendmentThe heading of section 414 (2 U.S.C. 1414) is amended by striking of complaints.
 (d)Clerical amendmentsThe table of contents, as amended by section 101(c), is further amended as follows: (1)By inserting after the item relating to section 402 the following new item:
							
								
									Sec. 403. Investigation of claims..
 (2)By amending the item relating to section 405 to read as follows:   Sec. 405. Hearing.. (3)By amending the item relating to section 414 to read as follows:
							
								
									Sec. 414. Settlement. .
						104.Availability of mediation during investigations
 (a)Option To request mediationSection 404(a) (2 U.S.C. 1404(a)), as redesignated by section 101(c), is amended to read as follows:
						
 (a)Availability of mediation during investigationAt any time during the investigation of a covered employee’s claim under section 403, the covered employee and the employing office may jointly file a request for mediation with the Office..
 (b)Period of mediationThe second sentence of section 404(c) (2 U.S.C. 1404(c)), as redesignated by section 101(c), is amended to read as follows: The mediation period may be extended for one additional period of 30 days at the joint request of the covered employee and employing office..
 (c)Requiring parties To be separated during mediation at request of employeeSection 404(b)(2) (2 U.S.C. 1404(b)(2)), as redesignated by section 101(c), is amended by striking meetings with the parties separately or jointly and inserting meetings with the parties during which, at the request of the covered employee, the parties shall be separated,.
					BOther Reforms
				111.Requiring Members of Congress to reimburse Treasury for amounts paid as settlements and awards in
			 cases of acts committed personally by Members
 (a)Mandating reimbursement of amounts paidSection 415 (2 U.S.C. 1415) is amended by adding at the end the following new subsection:  (d)Reimbursement by Members of Congress of amounts paid as settlements and awards (1)Reimbursement required for certain violations (A)In generalIf a payment is made from the account described in subsection (a) for an award or settlement in connection with a claim alleging a violation described in subparagraph (B) which consists of an act committed personally by an individual who, at the time of committing the act, was a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, the individual shall reimburse the account for the amount of the award or settlement.
 (B)Violations describedA violation described in this subparagraph is— (i)a violation of section 201(a); or
 (ii)a violation of section 207 which consists of intimidating, taking reprisal against, or otherwise discriminating against any covered employee because the covered employee has opposed any practice made unlawful by section 201(a).
										(2)Withholding amounts from salary
 (A)Establishment of timetable and procedures by CommitteesFor purposes of carrying out subparagraph (B), the applicable Committee shall establish a timetable and procedures for the withholding of amounts from the compensation of an individual who is a Member of the House of Representatives or a Senator.
 (B)DeadlineThe payroll administrator shall withhold from an individual’s compensation and transfer to the account described in subsection (a) (after transferring any amounts to the account of the individual in the Thrift Savings Fund) such amounts as may be necessary to reimburse the account for the payment of an award or settlement described in paragraph (1) if the individual has not reimbursed the account as required under paragraph (1) prior to the expiration of the 90-day period which begins on the date a payment is made from the account for such an award or settlement.
 (C)Applicable committee definedIn this paragraph, the applicable Committee means— (i)the Committee on House Administration of the House of Representatives, in the case of an individual who, at the time of the withholding, is a Member of the House; or
 (ii)the Committee on Rules and Administration of the Senate, in the case of an individual who, at the time of the withholding, is a Senator.
										(3)Use of amounts in Thrift Savings Fund as source of reimbursement
 (A)In generalIf, by the expiration of the 180-day period which begins on the date a payment is made from the account described in subsection (a) for an award or settlement described in paragraph (1), an individual who is a Member of the House of Representatives or a Senator has not reimbursed the account as required under paragraph (1), the Executive Director of the Federal Retirement Thrift Investment Board shall make a transfer, from the account of the individual in the Thrift Savings Fund to the account described in subsection (a), of an amount equal to the award or settlement (reduced by any amount the individual has reimbursed, taking into account any amounts withheld under paragraph (2)).
 (B)Initiation of transferNotwithstanding section 8435 of title 5, United States Code, the Executive Director shall make the transfer under subparagraph (A) upon receipt of a written request to the Executive Director from the Secretary of the Treasury, in the form and manner required by the Executive Director, without the consent of the individual or the individual’s spouse or former spouse (as the case may be).
 (4)Notification to Office of Personnel Management and Secretary of the TreasuryIf, at the time an individual is first no longer receiving compensation as a Member or a Senator, the amounts withheld under this subsection have not been sufficient to reimburse the account described in subsection (a) for an award or settlement described in paragraph (1), the payroll administrator—
 (A)shall notify the Director of the Office of Personnel Management, who shall take such actions as the Director considers appropriate to withhold from any annuity payable to the individual under chapter 83 or chapter 84 of title 5, United States Code, and transfer to the account described in subsection (a), such amounts as may be necessary to reimburse the account for the payment; and
 (B)shall notify the Secretary of the Treasury, who (if necessary), notwithstanding section 207 of the Social Security Act (42 U.S.C. 407), shall take such actions as the Secretary of the Treasury considers appropriate to withhold from any payment to the individual under title II of the Social Security Act and transfer to the account described in subsection (a), such amounts as may be necessary to reimburse the account for the payment.
 (5)Coordination between OPM and TreasuryThe Director of the Office of Personnel Management and the Secretary of the Treasury shall carry out paragraph (4) in a manner that ensures the coordination of the withholding and transferring of amounts under such paragraph, in accordance with regulations promulgated by the Director and the Secretary.
 (6)Payroll administrator definedIn this section, the term payroll administrator means— (A)in the case of an individual who is a Member of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this subsection; or
 (B)in the case of an individual who is a Senator, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this subsection.
 (7)Right to interveneAn individual who is subject to the reimbursement requirement of this subsection shall have the right to intervene in any mediation, hearing, or civil action under this title to the extent necessary to protect the interests of the individual in the determination of whether an award or settlement described in paragraph (1) should be made, and the amount of any such award or settlement, except that nothing in this paragraph may be construed to require the covered employee who filed the claim to be deposed by counsel for the individual in a deposition which is separate from any other deposition taken from the employee in connection with the hearing or civil action..
 (b)Conforming amendment relating to Thrift Savings FundSection 8437(e) of title 5, United States Code, is amended by striking or an obligation and inserting the following: an obligation of the Executive Director to make a transfer under section 415(d)(3) of the Congressional Accountability Act of 1995, or an obligation.
 (c)Effective dateThe amendments made by subsection (a) shall apply with respect to payments made on or after the date of the enactment of this Act.
					112.Automatic referral to congressional ethics committees of disposition of certain claims alleging
			 violations of Congressional Accountability Act of 1995 involving Members
 of Congress and senior staffSection 416(e) (2 U.S.C. 1416(d)) is amended to read as follows:  (e)Automatic referrals to Congressional Ethics Committees of dispositions of claims involving Members of Congress and senior staff (1)ReferralUpon the final disposition under this title (as described in paragraph (4)) of a claim alleging a violation described in section 415(d)(1)(B) which consists of an act committed personally by a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, or by a senior staff of an employing office of the House of Representatives or Senate, the Executive Director shall refer the claim to—
 (A)the Committee on Ethics of the House of Representatives, in the case of a Member or senior staff of the House (including a Delegate or Resident Commissioner to the Congress); or
 (B)the Select Committee on Ethics of the Senate, in the case of a Senator or senior staff of the Senate.
 (2)Access to records and informationIf the Executive Director refers a claim to a Committee under paragraph (1), the Executive Director shall provide the Committee with access to the records of any investigations, hearings, or decisions of the hearing officers and the Board under this title, and any information relating to an award or settlement paid, in response to such claim.
 (3)Protection of personally identifiable informationIf a Committee to which a claim is referred under paragraph (1) issues a report with respect to the claim, the Committee shall ensure that the report does not directly disclose the identity or position of the individual who filed the claim.
 (4)Final disposition describedIn this subsection, the final disposition of a claim means any of the following: (A)An order or agreement to pay an award or settlement, including an agreement reached pursuant to mediation under section 404.
 (B)A final decision of a hearing officer under section 405(g). (C)A final decision of the Board under section 406(e).
 (D)A final decision in a civil action under section 408. (5)Senior staff definedIn this subsection, the term senior staff means any individual who, at the time a violation occurred, was required to file a report under title I of the Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.)..
				113.Availability of remote work assignment or paid leave of absence during pendency of procedures
 (a)In generalTitle IV (2 U.S.C. 1401 et seq.) is amended by adding at the end the following new section:  417.Availability of remote work assignment or paid leave of absence during pendency of procedures (a)Options for employees (1)Remote work assignmentAt the request of a covered employee who files a claim alleging a violation of part A of title II by the covered employee’s employing office, during the pendency of any of the procedures available under this title for consideration of the claim, the employing office may permit the covered employee to carry out the employee’s responsibilities from a remote location instead of from the location of the employing office.
 (2)Exception for work assignments required to be carried out onsiteIf, in the determination of the covered employee’s employing office, a covered employee who makes a request under this subsection cannot carry out the employee’s responsibilities from a remote location, the employing office may grant paid leave of absence to a covered employee during the pendency of the procedures available under this title for the covered employee.
 (3)Ensuring no retaliationAn employing office may not grant a covered employee’s request under this subsection in a manner which would constitute reprisal or retaliation under section 207.
 (b)Exception for arrangements subject to collective bargaining agreementsSubsection (a) does not apply to the extent that it is inconsistent with the terms and conditions of any collective bargaining agreement which is in effect with respect to an employing office..
 (b)Clerical amendmentThe table of contents is amended by adding at the end of the items relating to tile IV the following new item:
						
							
								Sec. 417. Availability of remote work assignment or paid leave of absence during pendency of
			 procedures..
					114.Modification of rules on confidentiality of proceedings
 (a)Claims and investigationsSection 416(a) (2 U.S.C. 1416(a)) is amended to read as follows:  (a)Claims and investigationsThe filing of a claim under section 402 and any investigation of a claim under section 403 shall be confidential. Nothing in this subsection may be construed to prohibit a covered employee or an employing office from disclosing any information related to the claim (including information related to the defense of the claim) in the course of any proceeding under this title..
 (b)MediationSection 416(b) (2 U.S.C. 1416(b)) is amended by striking All mediation and inserting All information discussed or disclosed in the course of any mediation. 115.Reimbursement by other employing offices of legislative branch of payments of certain awards and settlements (a)Requiring reimbursementSection 415 (2 U.S.C. 1415), as amended by section 111, is further amended by adding at the end the following new subsection:
						
							(e)Reimbursement by employing offices
 (1)Notification of payments made from accountAs soon as practicable after the Executive Director is made aware that a payment of an award or settlement under this chapter has been made from the account described in subsection (a) in connection with a claim alleging a violation of section 201(a) by an employing office (other than an employing office of the House of Representatives or an employing office of the Senate), the Executive Director shall notify the head of the employing office that the payment has been made, and shall include in the notification a statement of the amount of the payment.
 (2)Reimbursement by officeNot later than 180 days after receiving a notification from the Executive Director under paragraph (1), the head of the employing office involved shall transfer to the account described in subsection (a), out of any funds available for operating expenses of the office, a payment equal to the amount specified in the notification.
 (3)Timetable and procedures for reimbursementThe head of an employing office shall transfer a payment under paragraph (2) in accordance with such timetable and procedures as may be established under regulations promulgated by the Office..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments made under section 415 of the Congressional Accountability Act of 1995 on or after the date of the enactment of this Act.
					IIImproving Operations of Office of Compliance
			201.Reports on claims, awards, and settlements
				(a)Semiannual reports on claims, awards, and settlements
 (1)Requiring submission and publication of reportsSection 301 (2 U.S.C. 1381) is amended by adding at the end the following new subsection:  (l)Semiannual reports on claims, awards, and settlements (1)In generalNot later than 45 days after the first 6-month period of each calendar year, and not later than 45 days after the next 6-month period of each calendar year, the Office shall submit to Congress and publish on the Office’s public website a report listing each award or settlement which was paid during the previous year from the account described in section 415(a) as the result of a claim alleging a violation of part A of title II, including the employing office involved, the amount of the award or settlement, the provision of part A of title II which was the subject of the claim, and (in the case of an award or settlement resulting from a violation described in section 415(d)(1)(B) which was committed personally by a Member or former Member of Congress), whether the Member or former Member is in compliance with the requirement of section 415(d) to reimburse the account for the amount of the award or settlement.
 (2)Protection of identity of individuals receiving awards and settlementsIn preparing and submitting the reports required under paragraph (1), the Office shall ensure that the identity or position of any individual who received an award or settlement, or who made an allegation of a violation against an employing office, is not disclosed..
 (2)Effective dateThe amendment made by paragraph (1) shall apply with respect to 2018 and each succeeding year. (b)Report on amounts previously paid (1)In generalNot later than 30 days after the date of the enactment of this Act, the Office of Compliance shall submit to Congress and make available to the public on the Office’s public website a report on all payments made with public funds prior to the date of the enactment of this Act for awards and settlements in connection with violations of section 201(a)(1) of the Congressional Accountability Act of 1995, and shall include in the report the following information:
 (A)The amount paid for each such award or settlement. (B)The source of the public funds used for the award or settlement, without regard to whether the funds were paid from the account described in section 415(a) of such Act (2 U.S.C. 1415(a)), an account of the House of Representatives or Senate, or any other account of the Federal Government.
 (2)Rule of construction regarding identification of House and Senate accountsNothing in paragraph (1)(B) may be construed to require or permit the Office to report the account of any specific office of the House of Representatives or Senate as the source of funds used for an award or settlement.
					202.Workplace climate surveys of employing offices
 (a)Requiring surveysTitle III (2 U.S.C. 1381 et seq.) is amended by adding at the end the following new section:  307.Workplace climate surveys of employing offices (a)Requirement To conduct surveysNot later than 1 year after the date of the enactment of this section, and every 2 years thereafter, the Office shall conduct a survey of employing offices under this Act regarding the workplace environment of such offices.
 (b)Special inclusion of information on sexual harassmentIn each survey conducted under this section, the Office shall survey respondents on attitudes regarding sexual harassment.
							(c)Methodology
 (1)In generalThe Office shall conduct each survey under this section in accordance with methodologies established by the Office.
 (2)ConfidentialityUnder the methodologies established under paragraph (1), all responses to all portions of the survey shall be anonymous and confidential, and each respondent shall be told throughout the survey that all responses shall be anonymous and confidential.
 (d)Use of results of surveysThe Office shall furnish the information obtained from the surveys conducted under this section to the Committee on House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (e)Consultation with CommitteesThe Office shall carry out this section, including establishment of methodologies and procedures under subsection (c), in consultation with the Committee on House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (f)Inclusion of Library of CongressFor purposes of this section, the Library of Congress shall be considered an employing office.. (b)Clerical amendmentThe table of contents is amended by adding at the end of the items relating to title III the following new item:
					
						
							Sec. 307. Workplace climate surveys of employing offices..
 203.Record retentionSection 301 (2 U.S.C. 1381), as amended by section 201(a), is further amended by adding at the end the following new subsection:
				
 (m)Record retentionThe Office shall establish and maintain a program for the permanent retention of its records, including the records of investigations, mediations, hearings, and other proceedings conducted under title IV..
			204.GAO study of management practices
 (a)StudyThe Comptroller General of the United States shall conduct a study of the management practices of the Office of Compliance.
 (b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the study conducted under subsection (a), and shall include in the report such recommendations as the Comptroller General considers appropriate for improvements to the management practices of the Office of Compliance.
				205.GAO audit of cybersecurity
 (a)AuditThe Comptroller General of the United States shall conduct an audit of the cybersecurity systems and practices of the Office of Compliance.
 (b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the audit conducted under subsection (a), and shall include in the report such recommendations as the Comptroller General considers appropriate for improvements to the cybersecurity systems and practices of the Office of Compliance.
				IIIMiscellaneous Reforms
			301.Extension to unpaid staff of rights and protections against employment discrimination
 (a)ExtensionSection 201 (2 U.S.C. 1311) is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following new subsection:  (d)Application to unpaid staff (1)In generalSubsections (a) and (b) shall apply with respect to any staff of an employing office who carry out official duties of the employing office but who are not paid by the employing office for carrying out such duties, including an intern (including an applicant for an internship and a former intern), an individual detailed to an employing office, and an individual participating in a fellowship program, in the same manner and to the same extent as such subsections apply with respect to an employee.
 (2)Rule of constructionNothing in paragraph (1) may be construed to extend liability for a violation of subsection (a) to an employing office on the basis of an action taken by any person who is not under the supervision or control of the employing office.
 (3)Intern definedThe term intern means an individual who performs service for an employing office which is uncompensated by the United States to earn credit awarded by an educational institution or to learn a trade or occupation, and includes any individual participating in a page program operated by any House of Congress..
 (b)Technical correction relating to office responsible for disbursement of pay to House employeesSection 101(7) (2 U.S.C. 1301(7)) is amended by striking disbursed by the Clerk of the House of Representatives and inserting disbursed by the Chief Administrative Officer of the House of Representatives. 302.Coverage of employees of Library of Congress (a)Coverage for purposes of protections against workplace discriminationSection 201 (2 U.S.C. 1311), as amended by section 301(a), is further amended—
 (1)by redesignating subsection (e) as subsection (f); and (2)by inserting after subsection (d) the following new subsection:
						
 (e)Coverage of Library of CongressFor purposes of this section— (1)the Library of Congress shall be considered an employing office; and
 (2)the employees of the Library of Congress shall be considered covered employees.. (b)Availability of alternative grievance proceduresSection 401 (2 U.S.C. 1401), as amended by section 101(a), is amended—
 (1)by redesignating subsections (d) and (e) as subsections (e) and (f); and (2)by inserting after subsection (c) the following new subsection:
						
 (d)Special rule for Library of CongressIn the case of an employee of the Library of Congress, the employee may use the alternative grievance procedures of the Library of Congress instead of the procedures under this title for consideration and resolution of an alleged violation of part A of title II, except that if the employee files a claim as provided in section 402 with respect to the alleged violation, the employee may not use any of such alternative grievance procedures for consideration and resolution of the alleged violation..
					(c)Other conforming amendments
 (1)Civil Rights Act of 1964Section 717(a) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16(a)) is amended by striking Smithsonian Institution and all that follows through Library of Congress and inserting the following: Smithsonian Institution, and in the Government Publishing Office and the Government Accountability Office.
 (2)Age Discrimination in Employment Act of 1967Section 15 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 633a) is amended— (A)in subsection (a), by striking Smithsonian Institution and all that follows through Library of Congress and inserting the following: Smithsonian Institution, and in the Government Publishing Office and the Government Accountability Office; and
 (B)in subsection (b), by striking the last sentence. (3)Americans with Disabilities Act of 1990Section 510 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12209) is amended—
 (A)by amending the matter preceding paragraph (1) to read as follows: The Government Accountability Office and the Government Publishing Office shall be covered as follows:; and
 (B)in paragraph (4), by striking means the following and all that follows and inserting the following: means the following: the Government Accountability Office and the Government Publishing Office.. (d)Effective date (1)In generalThe amendments made by subsection (a) shall apply with respect to claims alleging violations of part A of title II of the Congressional Accountability Act of 1995 which are first made on or after the date of the enactment of this Act.
 (2)Treatment of pending claims under existing proceduresIf, as of the date of the enactment of this Act, an employee of the Library of Congress has or could have filed a charge or complaint pursuant to procedures of the Library of Congress which were available to the employee prior to such date for the resolution of a claim alleging a violation of a provision of law made applicable to the Library under section 201(a) of the Congressional Accountability Act of 1995 (including procedures applicable pursuant to a collective bargaining agreement), the employee may complete, or initiate and complete, all such procedures, and such procedures shall remain in effect with respect to, and provide the exclusive procedures for, that charge or complaint until the completion of all such procedures.
					303.Clarification of coverage of employees of Helsinki and China Commissions
 (a)Clarification of CoverageSection 101 (2 U.S.C. 1301) is amended— (1)by striking Except as otherwise and inserting (a) In general.—Except as otherwise; and
 (2)by adding at the end the following new subsection:  (b)Clarification of coverage of employees of certain commissions (1)CoverageWith respect to the China Review Commission, the Congressional-Executive China Commission, and the Helsinki Commission—
 (A)any individual who is an employee of such Commission shall be considered a covered employee for purposes of this Act; and
 (B)the Commission shall be considered an employing office for purposes of this Act. (2)Authority to provide legal assistance and representationSubject to paragraph (3), legal assistance and representation under this Act, including assistance and representation with respect to the proposal or acceptance of the disposition of a claim under this Act, shall be provided to the China Review Commission, the Congressional-Executive China Commission, and the Helsinki Commission—
 (A)by the House Employment Counsel of the House of Representatives, in the case of assistance and representation in connection with a claim filed under title IV (including all subsequent proceedings under such title in connection with the claim) at a time when the chair of the Commission is a Member of the House; or
 (B)by the Senate Chief Counsel for Employment of the Senate, in the case of assistance and representation in connection with a claim filed under title IV (including all subsequent proceedings under such title in connection with the claim) at a time when the chair of the Commission is a Senator.
 (3)DefinitionsIn this subsection— (A)the term China Review Commission means the United States-China Economic and Security Review Commission established under section 1238 of the Floyd D. Spence National Defense Authorization Act of 2001 (Public Law 106–398; 22 U.S.C. 7002);
 (B)the term Congressional-Executive China Commission means the Congressional-Executive Commission on the People’s Republic of China established under title III of the U.S.–China Relations Act of 2000 (Public Law 106–286; 22 U.S.C. 6911 et seq.); and
 (C)the term Helsinki Commission means the Commission on Security and Cooperation in Europe established under the Act entitled An Act to establish a Commission on Security and Cooperation in Europe (Public Law 94–304; 22 U.S.C. 3001 et seq.).. (b)Coverage of Stennis Center (1)Treatment of employees as covered employeesSection 101(3) (2 U.S.C. 1301(3)) is amended—
 (A)by striking or at the end of subparagraph (H); (B)by striking the period at the end of subparagraph (I) and inserting ; or; and
 (C)by adding at the end the following new subparagraph:  (J)the John C. Stennis Center for Public Service Training and Development..
 (2)Treatment of Center as employing officeSection 101(9)(D) (2 U.S.C. 1301(9)(D)) is amended by striking and the Office of Technology Assessment and inserting the following: the Office of Technology Assessment, and the John C. Stennis Center for Public Service Training and Development.
 (c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Congressional Accountability Act of 1995.
				304.Training and education programs of other employing offices
 (a)Requiring offices To develop and implement programsTitle V (2 U.S.C. 1431 et seq.) is amended— (1)by redesignating section 509 as section 510; and
 (2)by inserting after section 508 the following new section:  509.Training and education programs of employing offices (a)Requiring offices To develop and implement programsEach employing office shall develop and implement a program to train and educate covered employees of the office in the rights and protections provided under this Act, including the procedures available under title IV to consider alleged violations of this Act.
								(b)Report to committees
 (1)In generalNot later than 45 days after the beginning of each Congress (beginning with the One Hundred Sixteenth Congress), each employing office shall submit a report to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate on the implementation of the program required under subsection (a).
 (2)Special rule for first reportNot later than 180 days after the date of the enactment of the Congressional Accountability Act of 1995 Reform Act, each employing office shall submit the report described in paragraph (1) to the Committees described in such paragraph.
 (c)Exception for offices of CongressThis section does not apply to an employing office of the House of Representatives or an employing office of the Senate..
 (b)Clerical amendmentThe table of contents is amended— (1)by redesignating the item relating to section 509 as relating to section 510; and
 (2)by inserting after the item relating to section 508 the following new item:   Sec. 509. Training and education programs of employing offices.. 305.Renaming Office of Compliance as Office of Congressional Workplace Rights (a)RenamingSection 301 of the Congressional Accountability Act of 1995 (2 U.S.C. 1381 et seq.) is amended—
 (1)in the heading, by striking Office of Compliance and inserting Office of Congressional Workplace Rights; and (2)in subsection (a), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (b)Conforming amendments to Congressional Accountability Act of 1995The Congressional Accountability Act of 1995 is amended as follows: (1)In section 101(1) (2 U.S.C. 1301(1)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (2)In section 101(2) (2 U.S.C. 1301(2)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (3)In section 101(3)(H) (2 U.S.C. 1301(3)(H)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (4)In section 101(9)(D) (2 U.S.C. 1301(9)(D)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (5)In section 101(10) (2 U.S.C. 1301(10)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (6)In section 101(11) (2 U.S.C. 1301(11)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (7)In section 101(12) (2 U.S.C. 1301(12)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (8)In section 210(a)(9) (2 U.S.C. 1331(a)(9)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (9)In section 215(e)(1) (2 U.S.C. 1341(e)(1)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (10)In section 220(e)(2)(G) (2 U.S.C. 1351(e)(2)(G)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (11)In the heading of title III, by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (12)In section 304(c)(4) (2 U.S.C. 1384(c)(4)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights. (13)In section 304(c)(5) (2 U.S.C. 1384(c)(5)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.
 (c)Clerical amendmentsThe table of contents is amended— (1)by amending the item relating to the heading of title III to read as follows:
						
							
								Title III—Office of Congressional Workplace Rights;
 and(2)by amending the item relating to section 301 to read as follows:   Sec. 301. Office of Congressional Workplace Rights.. (d)References in other laws, rules, and regulationsAny reference to the Office of Compliance in any law, rule, regulation, or other official paper in effect as of the effective date of this Act shall be considered to refer and apply to the Office of Congressional Workplace Rights.
				IVEffective Date
			401.Effective date
 (a)In generalExcept as otherwise provided, this Act and the amendments made by this Act shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act.
 (b)No effect on pending proceedingsNothing in this Act or the amendments made by this Act may be construed to affect any proceeding under title IV of the Congressional Accountability Act of 1995 which is pending as of the date of the enactment of this Act.
				Passed the House of Representatives February 6, 2018.Karen L. Haas,Clerk
